Exhibit 10.5

 

AMENDMENT NO. 2 TO
TERM LOAN AGREEMENT

 

AMENDMENT NO. 2 TO TERM LOAN AGREEMENT, dated as of November [12], 2014 (this
“Second Amendment”), to the Term Loan Agreement, dated as of July 12, 2013 as
amended by Amendment No. 1 the Term Loan Agreement dated August 6, 2014 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Colt Defense LLC (the “Parent”), each
subsidiary of Parent listed as a “Borrower” on the signature pages thereto
(together with Parent, each a “Borrower” and, collectively, the “Borrowers”),
each subsidiary of the Parent listed as a “Guarantor” on the signature
pages thereto (each a “Guarantor” and, collectively, the “Guarantors”), the
lenders from time to time party thereto (each a “Lender” and collectively, the
“Lenders”), and Cortland Capital Market Services LLC, as agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity, if
any, “Agent”).

 

WHEREAS, the Loan Parties have requested that Agent and the Lenders amend
certain terms and conditions of the Credit Agreement; and

 

WHEREAS, Agent and the Lenders are willing to amend such terms and conditions of
the Credit Agreement on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.     Definitions.  All terms used herein that are defined in the Credit
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

 

2.     New Definitions.  Schedule 1.1 of the Credit Agreement is hereby amended
as follows:

 

(a)           The definition of the term “Second Amendment” is hereby inserted,
in appropriate alphabetical order, to read as follows:

 

“‘Second Amendment’ means Amendment No. 2 to Term Loan Agreement, dated as of
November [    ], 2014, by and among the Loan Parties and Agent on behalf of the
Lenders.”

 

(b)           The definition of the term “Second Amendment Effective Date” is
hereby inserted, in appropriate alphabetical order, to read as follows:

 

“‘Second Amendment Effective Date’ means the “Second Amendment Effective Date”
under and as defined in the Second Amendment.”

 

3.     Limited Consent.

 

(a)           Subject to the satisfaction of the conditions to effectiveness set
forth in Section 5 herein, as of the Second Amendment Effective Date (as defined
below), Agent and the Lenders hereby consent to the extension to November [   ],
2014 of each of the deadlines by which the Loan Parties are required to deliver
to Agent the financial statements, Compliance Certificates and report described
in Section 5.1 and Schedule 5.1(a), (b), (c), (d) and (e) of the Credit
Agreement for the fiscal

 

--------------------------------------------------------------------------------


 

month and fiscal quarter ending September 30, 2014.  Each Loan Party hereby
acknowledges and agrees that it shall be an immediate Event of Default under the
Credit Agreement if such financial statements, Compliance Certificates and
report are not delivered to Agent on or prior to November [   ], 2014.

 

(b)           The consent in this Section 3 shall be effective only in this
specific instance and for the specific purpose set forth herein and do not allow
for any other or further departure from the terms and conditions of the Credit
Agreement or any other Loan Document, which terms and conditions shall continue
in full force and effect.

 

4.     Representations and Warranties.  Each Loan Party hereby represents and
warrants to Agent and the Lenders as follows:

 

(a)           Organization, Good Standing, Etc.  Each Loan Party is duly
organized and existing and in good standing under the laws of the jurisdiction
of its organization and qualified to do business in any state where the failure
to be so qualified reasonably could be expected to result in a Material Adverse
Change.

 

(b)           Authorization, No Conflict, Etc.

 

(i)            The execution, delivery, and performance by each Loan Party of
this Second Amendment and the other Loan Documents to which it is a party, and
the performance by it of the Credit Agreement, as amended hereby, have been duly
authorized by all necessary action on the part of such Loan Party.

 

(ii)           The execution, delivery, and performance by each Loan Party of
this Second Amendment and the other Loan Documents to which it is a party, and
the performance by it of the Credit Agreement, as amended hereby, do not and
will not (A) violate any provision of federal, state, or local law or regulation
applicable to any Loan Party, the Governing Documents of any Loan Party, any
order, judgment, or decree of any court or other Governmental Authority binding
on any Loan Party, or any material governmental approvals, permits, licenses,
authorizations, entitlements or accreditations of any Loan Party, (B) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contract of any Loan Party, (C) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of any Loan Party, other than Agent’s Liens, or (D) require
any approval of any Loan Party’s interest holders or any approval or consent of
any Person under any material contract of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect.

 

(iii)          The execution, delivery, and performance by each Loan Party of
this Second Amendment and the other Loan Documents to which such Loan Party is a
party, and the performance by it of the Credit Agreement, as amended hereby, do
not and will not require any registration with, consent, or approval of, or
notice to, or other action with or by, any Governmental Authority, other than
consents or approvals that have been obtained and that are still in force and
effect.

 

(iv)          This Second Amendment and the other Loan Documents to which each
Loan Party is a party, the Credit Agreement, as amended hereby, and all other
documents contemplated hereby and thereby, when executed and delivered by such
Loan Party will be the legally valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

 

2

--------------------------------------------------------------------------------


 

5.     Conditions to Effectiveness.  This Second Amendment shall become
effective only upon satisfaction in full, in a manner satisfactory to Agent and
the Lenders, of the following conditions precedent (the first date upon which
all such conditions shall have been satisfied being hereinafter referred to as
the “Second Amendment Effective Date”):

 

(a)           Agent and each of the Lenders shall have executed this Second
Amendment and shall have received counterparts thereto, executed and delivered
by each Loan Party.

 

(b)           All other documents and legal matters in connection with the
transactions contemplated by this Second Amendment shall have been delivered,
executed, or recorded and shall be in form and substance reasonably satisfactory
to Agent.

 

6.     Continued Effectiveness of the Credit Agreement and Other Loan
Documents.  Each Loan Party hereby (a) acknowledges and consents to this Second
Amendment, (b) confirms and agrees that the Credit Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the Second Amendment Effective Date, all references in any such Loan
Document to “the Credit Agreement,” the “Agreement,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended by this Second Amendment, and (c) confirms
and agrees that, to the extent that any such Loan Document purports to assign or
pledge to Agent, for the benefit of Agent and the Lenders, or to grant to Agent,
for the benefit of Agent and the Lenders, a security interest in or Lien on any
Collateral as security for the Obligations of the Loan Parties from time to time
existing in respect of the Credit Agreement (as amended hereby) and the other
Loan Documents, such pledge, assignment and/or grant of the security interest or
Lien is hereby ratified and confirmed in all respects.  This Second Amendment
does not and shall not affect any of the obligations of the Loan Parties, other
than as expressly provided herein, including, without limitation, the Loan
Parties’ obligations to repay all loans and advances in accordance with the
terms of Credit Agreement or the obligations of the Loan Parties under any Loan
Document to which they are a party, all of which obligations shall remain in
full force and effect.  Except as expressly provided herein, the execution,
delivery and effectiveness of this Second Amendment shall not operate as a
waiver of any right, power or remedy of Agent or any Lender under the Credit
Agreement or any other Loan Document nor constitute a waiver of any provision of
the Credit Agreement or any other Loan Document.

 

7.     No Novation.  Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Credit
Agreement or instruments securing the same, which shall remain in full force and
effect, except as modified hereby.

 

8.     No Representations by Agent or Lenders.  Each Loan Party hereby
acknowledges that it has not relied on any representation, written or oral,
express or implied, by Agent or any Lender, other than those expressly contained
herein, in entering into this Second Amendment.

 

9.     Release.  Each Loan Party hereby acknowledges and agrees that: 
(a) neither it nor any of its Subsidiaries has any claim or cause of action
against Agent or any Lender (or any of the directors, officers, employees,
agents, attorneys or consultants of any of the foregoing) and (b) Agent and the
Lenders have heretofore properly performed and satisfied in a timely manner all
of their obligations to the Loan Parties, and all of their Subsidiaries and
Affiliates.  Notwithstanding the foregoing, Agent and the Lenders wish (and the
Loan Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies.  Accordingly, for and
in consideration of the agreements contained in this Second Amendment and other
good and valuable consideration, each Loan Party (for itself and its
Subsidiaries and Affiliates and the successors, assigns, heirs and
representatives

 

3

--------------------------------------------------------------------------------


 

of each of the foregoing) (collectively, the “Releasors”) does hereby fully,
finally, unconditionally and irrevocably release, waive and forever discharge
Agent and the Lenders, together with their respective Affiliates, and each of
the directors, officers, employees, agents, attorneys and consultants of each of
the foregoing (collectively, the “Released Parties”), from any and all debts,
claims, allegations, obligations, damages, costs, attorneys’ fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done, in each case, on
or prior to the Second Amendment Effective Date directly arising out of,
connected with or related to this Second Amendment, the Credit Agreement or any
other Loan Document, or any act, event or transaction related or attendant
thereto, or the agreements of Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of any Loan Party, or
the making of any loans or other advances, or the management of such loans or
other advances or the Collateral.  Each Loan Party represents and warrants that
it has no knowledge of any claim by any Releasor against any Released Party or
of any facts or acts or omissions of any Released Party which on the date hereof
would be the basis of a claim by any Releasor against any Released Party which
would not be released hereby.

 

10.        Further Assurances. The Loan Parties shall execute any and all
further documents, agreements and instruments, and take all further actions, as
may be required under applicable law or as Agent may reasonably request, in
order to effect the purposes of this Second Amendment.

 

11.        Miscellaneous.

 

(a)           This Second Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Second Amendment by facsimile or electronic mail shall be equally effective
as delivery of an original executed counterpart of this Second Amendment.

 

(b)           Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Second Amendment for
any other purpose.

 

(c)           This Second Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

(d)           Each Loan Party hereby acknowledges and agrees that this Second
Amendment constitutes a “Loan Document” under the Credit Agreement. 
Accordingly, it shall be an immediate Event of Default under the Credit
Agreement if (i) any representation or warranty made by any Loan Party under or
in connection with this Second Amendment shall have been incorrect in any
respect when made or deemed made, or (ii) any Loan Party shall fail to perform
or observe any term, covenant or agreement contained in this Second Amendment.

 

(e)           Any provision of this Second Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered as of the date first written above.

 

 

 

COLT DEFENSE LLC, as a Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

COLT FINANCE CORP., as a Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

NEW COLT HOLDING CORP., as a Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

COLT’S MANUFACTURING COMPANY LLC, as a Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

COLT DEFENSE TECHNICAL SERVICES LLC, as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

COLT CANADA CORPORATION, as a Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

COLT INTERNATIONAL COÖPERATIEF U.A., as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

CORTLAND CAPITAL MARKET SERVICES LLC, as Agent

 

 

 

 

 

By   :

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------